Citation Nr: 1333219	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969, and from December 1969 to November 1971.  

This claim comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  38 C.F.R. § 19.9 (2013).  

The Veteran asserted in his February 2009 claim that his bilateral hearing loss has increased in severity, and warrants a higher rating that the 10 percent evaluation currently assigned.  The Veteran underwent a VA examination in March 2009, and he was diagnosed with bilateral sensorineural hearing loss with fair word recognition, and bilateral tinnitus.  The Veteran's claim for an increased rating for bilateral hearing loss was denied in April 2009.  The Veteran filed a notice of disagreement in October 2009, and subsequently submitted a statement in support of his notice of disagreement in February 2010.  In the February 2010 statement, he asserted that his bilateral hearing loss had gotten worse since he last had a hearing test in March 2009, and he requested another examination to address it.  The claims file and Virtual VA electronic file do not reflect that another VA examination was completed for the Veteran.  

The Board notes that VA treatment records from March 4, 2010 include a diagnosis of mild to severe high frequency hearing loss with borderline fair to poor word recognition.  While the March 4, 2010 VA treatment records acknowledge that the testing completed was not adequate for rating purposes, the treatment records tend to support the Veteran's assertion that his bilateral hearing loss had increased in severity since the March 2009 VA examination.  In particular, the 2009 report noted fair word recognition, and the March 2010 treatment notes reflect borderline fair to poor word recognition.  In addition, over 4 years have passed since the last audiometric VA examination, and a more recent examination is necessary to assess the current level of severity.  As such, another VA examination is warranted to assess the current severity of the Veteran's claim for an increased rating for bilateral hearing loss.  

Finally, updated VA treatment records and any relevant private treatment records should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an authorization and consent form to request any private records relevant to his bilateral hearing loss claim.  Request VA and private audiological records pertaining to the Veteran since March 2010 and associate them with the claims file.  

2. After completing the development in Directive #1, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished, and all clinical findings must be reported in detail.  

Finally, the audiologist should also fully describe the functional effects of the Veteran's bilateral hearing loss on his daily life in occupational and social settings.  

3. After the Directives above have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case (SSOC).  Afford them the appropriate period of time to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


